DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sook et. al., U. S. Pat. 10,164318 (of record) in view of  Hartner et. al., U.S. Pat. Pub. 2021/0359387, hereafter Hartner.
Regarding claim 16, Sook discloses (Figs 1-11, see, e.g., Fig.2) 
a semiconductor device comprising: a package substrate [110]; 
a semiconductor die [104] attached to the package substrate[110]; 
a launcher structure [112] attached to the package substrate [110], the launcher structure including: a launcher substrate [112] having a first major surface and a second major surface (top, pottom surfaces);
 a launcher portion ( top metallization level [224-1,2] in the coupler [112] below the waveguide [116]) formed from a conductive layer [224] at the first major surface (Figs 2,3); 

a translation feature formed on the translation pad; and
and encapsulant encapsulating at least a portion of the semiconductor die and the launcher structure.
However, Hartner discloses (Fig. 2) 
a translation feature [32A]  formed on the translation pad (right most pad [12]; and
and encapsulant [2] encapsulating at least a portion of the semiconductor die [4] and the launcher structure [12].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the package of Sook with the teachings of encapsulant of Hartner because this is known to increase mechanical stability of the package
Regarding claim 18, Sook in view of Hartner discloses everything as applied above.
Hartner further discloses (Fig.2) wherein a portion of the translation featire exposed at a surface of the encapsulant [32A].
Regarding claim 20, Sook in view of Hartner discloses everything as applied above. Sook further discloses further comprising a waveguide structure [116] affixed over the assembly.
The limitation “aligned by way of translation feature” is a product-by-process limitation. Generally, such process limitations do not have patentable significance in a product claim, only the structure does. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP, Latest Edition, 2113.I)


Allowable Subject Matter)
Claims 1-15 are allowed. Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or make obvious alignment features and process as claimed, in analogous prior art.
Regarding claim 1, the prior art does not disclose or make obvious:
a translation feature formed on the translation pad, the translation feature configured for alignment of a waveguide structure.
Claim 10 is allowable because it contains this feature.
 Claims 1-9, 11-15 are allowed as dependent claims containing this allowable subject matter.
Claims 17 and 19 recite features of an alignment system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/Examiner, Art Unit 2817